Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
Claims 1,2,4,5,7,14-18,20,21,23,25,30-32,37-39,41,42,46-48,52 and 54-56 are pending. Claims 3,6,8-13,19,22,24,26-29,33-36,40,43-45,49-51 and 53 have been cancelled. Claims 1,4,30,31  and 52 have been amended. 

All prior rejections are withdrawn in view of applicant’s amendments to  the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,30-32,36-39,41,42,46-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine) in view of Dischler ‘795 (US 6,233,795), Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346) and Matsubara (US 2019/0127906).
The matchpoint document teaches that it is conventional and advantageous to suede and abrade denim fabrics such as cottons and cotton blends, polyester, lyocell with diamond finishing machines such that the diamond roller direction can be adjusted as desired to reach high tech finishing results and the user can find the correct configuration for their demands (page 2). The matchpoint document teaches 2 emery roller (photo page 2) with speeds up to 2200 rpm each, processing speeds up to 40m/min, a most efficient diamond roller with 150,220,320,400 and 600 grain (grit ) sizes, individual diamond roller direction and rpm for each roller, quick change of roller configuration, process and parameters to provide high tech solution in surface apparel finishing (page 3). The matchpoint document teaches fabric widths of 1600-2200mm (160-220cm) and roller widths of 1800-2600mm and processing speeds of 5-40m/min (page 4).
The matchpoint document does not teach ozone washing after abrading, fabric moving in the same direction as the abrasive, roller pressures between 5Kg/cm to 60Kg/cm.
Dischler ‘795 teaches producing sueding/sanding effects by abrading 100% dyed cotton fabrics and 25% or greater dyed cotton blends with polyester lycra (elastane) to suede the fabrics with cylindrical electroplated diamond grit rollers in which the grit coated roller moves either with (same) or against (opposite) direction of the fabric is effective and counterrotating pairs (one in the direction of fabric and one in the opposite direction to treat both sides is preferred (column 5, lines 59-67; column 6, lines 1-14; column 8, lines 1-25; column 7,lines 35-52). 
Dischler ‘745 teaches when abrading cotton and polyester fabrics four rollers along a path can be used where the first and third roller are in the opposite rotation than the second and fourth roller (Figures 2 and 3; column 5, lines 1-25; column 6, lines 15-55). While Dischler ‘745 teaches and example where the first and third rolls are regressive (rotate in the opposite direction of fabric movement) and the second and fourth rolls are progressive (rotate in the direction of the fabric movement), Dischler ‘745 specifies the treatment rolls may be driven in any direction, preferably in opposite directions so as to balance side loads on the web and to reduce the chances of creating longitudinal creases in the web and to avoid driving the web to one side (column 5, lines 50-63). 
Bolen teaches abrading a fabric by passing the fabric at a first predetermined speed (column 2, lines 59-70) in a first direction wherein the abrader comprises a sanding board that contacts the fabric surface while spinning (must be clockwise or counterclockwise as they are the only two options) about a respective axis at the center of the board followed by oxidizing the fabric (column 4, lines 1-75; column 5, lines 1-70; column 6, lines 1-15). Bolen teaches treating indigo dyed denim and woven fabrics such as cotton, or cotton synthetic blends such as 50% cotton/ 50% polyester (column 7, lines 1-40). Bolen teaches the sanding board is cylindrical (tubular) with 10 inch diameter and has grit or abrasive such as 60-grit emery cloth affixed to the surface but the abrasive particles may vary in size as desired to achieve the proper texture for a given fabric (column 4, lines 1-20). Bolen teaches the process of grinding removes some of the dye to expose undyed potions of the yarn (column 4, lines 60-70) and lightens the overall color of the fabric (color fade; column 7, lines 5-21; column 8, lines 65-75). Bolen teaches first indigo dyeing followed by weaving the denim (column 11, line 74 to column 12, line 60). Bolen teaches producing denim clothing (column 2, lines 35-45; column 1, lines 45-55). Bolen teaches a roller for controlling the pressure of the fabric against the abrading roller (column 3, lines 5-15) and that the pressure is adjusted to affect the desired grinding (column 5, lines 40-50). Bolon teaches the pressure and fabric speed depend on the type of fabric being processed and the kind of final surface desired for the fabric (column 5, lines 70-75). Bolen teaches the degree of grinding is determined by the nature of the fabric, tension, pressure of the fabric against the roller, peripheral speed of the grinding roller and speed of the fabric past the roller (column 5, lines 49-61). Bolen teaches fabric speeds of 20-30 yards/minute (18.29-27.43 m/min; column 6, lines 1-5). 
Matsubara teaches treating indigo dyed denim with abrasive particles followed by oxidizing the cotton in ozone gas to change the surface region of the cotton and provide fade out to the dyed color of indigo (paragraphs 0057-0059, 0004). Matsubara teaches using 40g/Nm3 to 100 g/Nm3 ozone (paragraph 0054). Matsubara teach indigo dyed denim which is lasered, abraded and ozone treated is made into blue jeans (paragraph 0040). Matsubara teaches using a laser to burn laser designs on the article (paragraph 0053). Matsubara teaches agitation washing and drying of the fabric (Paragraph 0058-0059, paragraph 0040). Matsubara teaches softening the fabric after ozone treatment (Figure 2) and softening includes washing in an agitating machine during the rinse cycle in the washing machine (paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by using electroplated diamond rollers with the claimed grit and rolling them in the same direction or opposite direction as the fabric as Dischler ‘795 teaches this is conventional in producing abraded and sueded surfaces on dyed cotton fabrics and blends thereof with 25% or greater cotton and the remaining polyester or lycra (elastane). Dischler ‘795 teaches both rolling the diamond grot with and against based on the direction of fabric produce sufficient sueding effects on similar textiles as the matchpoint document. It would have been further obvious to use 4 or more rollers in the path of the fabric as Dischler ‘745 teaches four rollers with the first and third rotating in the opposite direction of the second and fourth is advantageous as to balance side loads on the web and to reduce the chances of creating longitudinal creases in the web and to avoid driving the web to one side. While Dischler exemplifies the first and third rollers move in a regressive direction and the second and fourth rollers move in the progressive direction, Dischler ‘745 clearly teaches this as an example by using the term “such as” and further teaches the rollers may be put in any direction, preferably opposite directions for each pair. Selecting the first and third roller to go in a progressive direction and the second and fourth roller in the opposite direction is obvious as Dischler ‘745 teaches any direction for each of the rollers and the importance is the opposite rotation of the rollers in the pair which produces a balancing function. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by abrading indigo dyed denim followed by ozone treating the denim to produce stonewashed jeans particularly 50?50 cotton/polyester blends as Bolen teaches it is known to abrade indigo dyed denim with emery grit coated rollers comprising similar cottons and polyester blends to remove some of the dye and expose undyed portions of the yarn. Bolen further teaches that the dyed denim yarn is woven and made into denim clothing and the matchpoint document invites the inclusion of abrading denims with multiple abrasion rollers, particularly 2, which can be programmed to roll in either direction to produce abraded denim apparel. It would have been further obvious to ozone treat after grinding as Matsubara teaches this produces additional fading or bleaching effects on the fabric using similar concentrations of ozone and is conventional after abrading fabrics. Matsubara teaches making jeans and making of jeans from fabrics conventionally requires cutting, making and trimming to form the clothing. It would have been further obvious to use the claimed fabric width and length, the claimed predetermined pressure, the grit size of the abrasive material and sanding board spin rate as these are all identified as result effective variables by the matchpoint document and Bolen that determine the outcome of the desired degree of grinding as this degree determines the look of the final product. Using the process on any fabric width or length is obvious as any fabric width or length can be chosen and is not limited by Bolen. For mass denim manufacture 50 meter lengths and 40-400cm widths would permit production of large quantities of treated fabric to produce a commercial quantity of jeans for retailers. 
Regarding the order of steps for making the garment, agitation washing the garment, drying the garment and laser burning to form a design, the order of steps is not seen as critical as all the steps produce the same effects in any order. Fabrics are first treated to produce worn, faded looks, made into garments by cutting and sewing and laundered by washing and drying and finishing with laser patterns. Doing the same steps with the same functions in a different order would still produce the same product. Matsubara teaches laundering in a rinse cycle to soften the textile product such as jeans after abrasion and ozone treatment so it would be obvious to abrade, treat with ozone, make into a garment by cutting, sewing and trimming and soften by laundering in a wash cycle followed by clothes dryer or air drying. 
Regarding the fiber length, fitness, dry tenacity, dry breaking extension, moisture regain density and warp count, these would be within routine skill in the art to select as The matchpoint document, Dischler ‘795, Bolen and Matsubara teach similar fibers of cottons and synthetics such as polyester and Matsubara teaches sturdy cotton warp-faced textile, and Bolen teach the grinding depends on the nature of the textile which would include the properties fiber length, fitness, dry tenacity, dry breaking extension, moisture regain density and warp count. Applicant has not demonstrated the criticality of these components and the matchpoint document, Bolen and Matsubara all teach treating similar textile fibers from cottons and synthetics, selection of the properties to have a sturdy textile which can undergo abrasion, ozone treatment and fabrication into a garment as well as laser burning treatment is obvious.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by using two or more 200-600 US common grit rollers with diamond in an electroplated metal matrix as the matchpoint document teaches these rollers when used in pairs and at the claimed grit sizes are effective for abrading a moving fabric  
Regarding the amount of color fade, the degree of color fade is based on the abrasion dye removal, ozone concentration and time of treatment and therefore would be obvious to adjust as the matchpoint document, Bolen and Matsubara recognizes these processes impact the outcome of the abrasion and can be routinely adjusted based on the desired result, and Bolan and Matsubara teach the amount of color removal through fiber and dye removal during abrasion and ozone bleaching. Arriving at the CIELab L*, a* and b* would be achievable through routine experimentation as they are directly related to the parameters of the abrasion and ozone treatment. Optimizing to these values is obvious as they are result effective variables and are also a design choice for the desired abraded look of the denim jean. 

Claim 4,5,7,15,16,18 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine) in view of Dischler ‘795 (US 6,233,795), Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Ronchi (US 2009/0265867).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara do not specify foam.
	Ronchi teaches denims are effectively dyed using a coating indigo foams to allow the dye deposited to have time to spread and become fixed in the yarn (paragraph 0049). Ronchi teaches continuously dyeing denim fabrics (paragraph 0001) and that abrasion effects are desired after dyeing (paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara by selecting foam dyeing by coating the denims with indigo foams because Ronchi teaches this is an effective way to color denim fabrics with indigo dyes which allows time for the dyes to penetrate and become fixed in the fabric. The matchpoint, Dischler ‘795 (US 6,233,795), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) invite the inclusion of dyed fabrics and using a known effective way to indigo dye denims is obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine) in view of Dischler ‘795 (US 6,233,795), Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346), Matsubara (US 2019/0127906) and Ronchi (US 2009/0265867) and further in view of Li (US 7,713,891).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  are relied upon as set forth above.
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  do not specify Gossypium hirsutum or Gossypium barbadense cotton.
	Li teaches that two varieties of cotton fibers commercially available in the United States are Gossypium hirsutum or Gossypium barbadense cotton and they comprise the majority of the cotton used in the apparel industry and make fabrics more durable and absorbent (column 6, lines 19-31) and denims can be made from cotton (column 5, lines 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi by selecting Gossypium hirsutum or Gossypium barbadense cotton because Li teaches these two varieties of cotton are the majority used in the apparel industry and they make fabrics more durable and absorbent and cotton is conventionally used in denim production. The matchpoint document, Bolen and Matsubara invite the inclusion of using cotton in denim jeans. 

Claims 14,16,20,21,23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler ‘795 (US 6,233,795), Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346), Matsubara (US 2019/0127906) and Ronchi (US 2009/0265867) and further in view of Liao (US 2006/0179810).
matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi   are relied upon as set forth above.
matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  do not specify 4-12.5 Ne denim warp count or 12.5-30 Ne denim warp count.
	Liao teaches using 7.75 Ne cotton indigo yarn as the warp in denim fabric (paragraph 0087). Liao further teaches cotton counts are from 6 to about 40 Ne (paragraph 0025) and can be used in the warp of the fabric (paragraph 0043). Liao teaches stretch denims are made from combinations of cotton, spandex (Lycra, elastane), polyester. Liao teaches wrapped fibers which would be round in diameter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  by selecting the warp counts of Liao and using the claimed blends of cotton, polyester and elastane in a round shape as Liao teaches these are conventional blends that provide elasticity to denim and the warp yarn counts and round shape are conventionally used in the art to produce indigo dyed denim fabrics. The matchpoint document, Bolen and Matsubara invite the inclusion of using cotton and  polyester and blends in denim jeans.

Claims 16,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler ‘795 (US 6,233,795 Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346), Matsubara (US 2019/0127906) and Ronchi (US 2009/0265867) and further in view of Tulin (US 2014/0165265).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  are relied upon as set forth above.
matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  do not specify elastane in denim.
Tulin teaches denim jeans are conventionally made of blends of cotton with elastane, spandex or polyester (paragraph 0112,0165,0167) and combinations thereof to provide improved elasticity, strength and recovery than typical stretch cotton blend (paragraph 0169). Tulin teaches decorating the fabric, cutting into a garment (cutting, trimming), forming the garment (making), applying cosmetic finishing, seam and construction detailing (trimming; paragraph 0036). Tulin teaches cotton, Lycra, polyester blends (paragraph 0174). Tulin teaches cotton and spandex (elastane) with up to 10% spandex and the rest cotton (paragraph 0167, 0181).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  by combining elastane and cotton or elastane, polyester and cotton at the claimed percentages because Tulin teaches polyester, elastane and spandex provide improved elasticity, strength and recovery that typical stretch cotton blend denim and polyester further adds a soft hand feel, good resiliency, and stretch recovery (paragraph 0170). Tulin teaches optimizing the materials such as elastane, cotton and polyester to reach the desired degree of warp and weft stretch (paragraph 0173-0182) so arriving at the claimed percentages of fiber components is obvious as it impacts fit, stretch and recovery. The matchpoint document, Dischler ‘795, Bolen and Matsubara invite the inclusion of using cotton and cotton polyester blends with synthetics in denim jeans. Dischler ‘795 teaches it is known to abrade cotton, lycra (elastane) and polyester blends. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler ‘795 (US 6,233,795 Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Tulin (US 2014/0165265).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, and Matsubara do not specify elastane in denim.
Tulin teaches denim jeans are conventionally made of blends of cotton with elastane, spandex or polyester (paragraph 0112,0165,0167) and combinations thereof to provide improved elasticity, strength and recovery than typical stretch cotton blend (paragraph 0169). Tulin teaches decorating the fabric, cutting into a garment (cutting, trimming), forming the garment (making), applying cosmetic finishing, seam and construction detailing (trimming; paragraph 0036). Tulin teaches cotton, Lycra, polyester blends (paragraph 0174). Tulin teaches cotton and spandex (elastane) with up to 10% spandex and the rest cotton (paragraph 0167, 0181).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara by combining elastane and cotton or elastane, polyester and cotton at the claimed percentages because Tulin teaches polyester, elastane and spandex provide improved elasticity, strength and recovery that typical stretch cotton blend denim and polyester further adds a soft hand feel, good resiliency, and stretch recovery (paragraph 0170). Tulin teaches optimizing the materials such as elastane, cotton and polyester to reach the desired degree of warp and weft stretch (paragraph 0173-0182) so arriving at the claimed percentages of fiber components is obvious as it impacts fit, stretch and recovery. The matchpoint document, Dischler ‘795, Bolen and Matsubara invite the inclusion of using cotton and cotton polyester blends with synthetics in denim jeans. Dischler ‘795 teaches it is known to abrade cotton, lycra (elastane) and polyester blends. 

Claims 14,16,18,20,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler ‘795 (US 6,233,795),  Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346), Matsubara (US 2019/0127906) and Ronchi (US 2009/0265867) and further in view of Benefiel (US 2018/0160756).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  are relied upon as set forth above.
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  do not specify hollow fibers, elastane in denim, the claimed warp count, laser treating after ozone and cutting the fabric to make garments.
Benefiel teaches indigo and sulfur dyed denim (paragraph 0049, 0052) jeans (abstract) are conventionally made of blends of 13-35 or 25-65 or 28mm or greater length cotton (paragraph 0042) which is a hollow fiber (paragraph 0043) blended with elastane, spandex or polyester (paragraph 0044, 0046) as the warp or weft (paragraph 0062) and combinations thereof to provide stretch characteristics (paragraph 0064). Benefiel teaches yarn count from 5-20 and warps of 7-8 (paragraph 0123) particularly 10,12 and 14 0126). Benefiel teach fabric finishing a dyed woven denim fabric followed by laser treatment (figure 2; paragraphs 0070-0074). Benefiel teaches cutting the fabric into a garment, forming the garment by sizing, assembling and sewing (cutting, making and trimming; paragraph 0036). Benefiel teach traditional finishing processes are known and produce a desired wear pattern such as abrading by sanding and ozone treatment (paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, Matsubara and Ronchi  by combining elastane with cotton at the claimed percentages because Benefiel teaches elastane and cotton provide improved stretch properties to the denim. Since cotton is a hollow fiber it is obvious the yarns are hollow and round as they are taught to have particular diameters indicating they are circular. Optimizing amounts of the elastane and cotton to reach the desired degree of stretch to arriving at the claimed percentages of fiber components is obvious as it impacts fit, stretch and recovery.  The matchpoint document, Bolen and Matsubara invite the inclusion of using cotton blends with synthetics in denim jeans. It would have been obvious to cut, make and trim the abraded and ozone treated fabrics followed by laser treatment as Benefiel teaches conventional finishing such as sanding and ozone treatment are known to distress fabrics and laser treatment of finished fabrics provides customization of the final look. Benefiel teaches the claimed yarn counts are conventional and advantageous in producing denim jeans and it would be obvious to select them in the methods of the matchpoint document, Dischler ‘795, Bolen and Matsubara. It would have been obvious to cut, sew and trim the fabrics of the matchpoint document, Dischler ‘795, Bolen and Matsubara as Benefiel teaches this is how garments for indigo dyed denim are manufactured to achieve the appropriate size and fit. It would have been obvious to use the claimed fiber lengths as denim is typically made from these lengths as taught by Benefiel. 
Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler ‘795 (US 6,233,795),  Dischler ‘745 (US 5,943,745), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Benefiel (US 2018/0160756).
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler ‘795, Dischler ‘745, Bolen, and Matsubara do not specify hollow fibers, elastane in denim, the claimed warp count, laser treating after ozone and cutting the fabric to make garments.
Benefiel teaches indigo and sulfur dyed denim (paragraph 0049, 0052) jeans (abstract) are conventionally made of blends of 13-35 or 25-65 or 28mm or greater length cotton (paragraph 0042) which is a hollow fiber (paragraph 0043) blended with elastane, spandex or polyester (paragraph 0044, 0046) as the warp or weft (paragraph 0062) and combinations thereof to provide stretch characteristics (paragraph 0064). Benefiel teaches yarn count from 5-20 and warps of 7-8 (paragraph 0123) particularly 10,12 and 14 0126). Benefiel teach fabric finishing a dyed woven denim fabric followed by laser treatment (figure 2; paragraphs 0070-0074). Benefiel teaches cutting the fabric into a garment, forming the garment by sizing, assembling and sewing (cutting, making and trimming; paragraph 0036). Benefiel teach traditional finishing processes are known and produce a desired wear pattern such as abrading by sanding and ozone treatment (paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of matchpoint document, Dischler ‘795, Dischler ‘745, Bolen and Matsubara by combining elastane with cotton at the claimed percentages because Benefiel teaches elastane and cotton provide improved stretch properties to the denim. Since cotton is a hollow fiber it is obvious the yarns are hollow and round as they are taught to have particular diameters indicating they are circular. Optimizing amounts of the elastane and cotton to reach the desired degree of stretch to arriving at the claimed percentages of fiber components is obvious as it impacts fit, stretch and recovery.  The matchpoint document, Bolen and Matsubara invite the inclusion of using cotton blends with synthetics in denim jeans. It would have been obvious to cut, make and trim the abraded and ozone treated fabrics followed by laser treatment as Benefiel teaches conventional finishing such as sanding and ozone treatment are known to distress fabrics and laser treatment of finished fabrics provides customization of the final look. Benefiel teaches the claimed yarn counts are conventional and advantageous in producing denim jeans and it would be obvious to select them in the methods of the matchpoint document, Dischler ‘795, Bolen and Matsubara. It would have been obvious to cut, sew and trim the fabrics of the matchpoint document, Dischler ‘795, Bolen and Matsubara as Benefiel teaches this is how garments for indigo dyed denim are manufactured to achieve the appropriate size and fit. It would have been obvious to use the claimed fiber lengths as denim is typically made from these lengths as taught by Benefiel. 


Response to Arguments
Applicant's arguments filed regarding the prior art as they apply in the new rejections have been fully considered but they are not persuasive. The examiner argues that it would have been obvious to use 4 or more rollers along the path of the fabric as Dischler ‘745 teaches four rollers with the first and third rotating in the opposite direction of the second and fourth is advantageous as to balance side loads on the web and to reduce the chances of creating longitudinal creases in the web and to avoid driving the web to one side. While Dischler exemplifies the first and third rollers move in a regressive direction and the second and fourth rollers move in the progressive direction, Dischler ‘745 clearly teaches this as an example by using the term “such as” and further teaches the rollers may be put in any direction, preferably opposite directions for each pair. Selecting the first and third roller to go in a progressive direction and the second and fourth roller in the opposite direction is obvious as Dischler ‘745 teaches any direction for each of the rollers and the importance is the opposite rotation of the rollers in the pair which produces a balancing function. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761